Citation Nr: 1757820	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disorder with cervical radiculopathy.  

2.  Entitlement to special monthly compensation (SMC) for aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to August 1972, with service in the Republic of Vietnam from April 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2016.

The claim to reopen service connection for a cervical spine disorder is reopened and denied on the merits at this time.  The issue of entitlement to SMC for aid and attendance, however, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The issues of service connection for a colon disorder, to include polyps, and a lipoma of the thyroid have been raised by the record in an October 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  The AOJ last denied service connection for a cervical spine disorder with cervical radiculopathy in an unappealed March 2004 rating decision.  

2.  Evidence not previously of record, that relates to an unestablished fact necessary to substantiate a claim of service connection for a cervical spine disorder with cervical radiculopathy, has been added to the record since the March 2004 rating decision that denied service connection for that disorder.

3.  The Veteran's cervical spine disorder did not have onset during and was not caused by his active service; did not manifest within one year of separation from active service, and was not caused or aggravated by a service connected disability.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection for a cervical spine disorder with cervical radiculopathy is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received, the criteria for reopening the claim of service connection for a cervical spine disorder with cervical radiculopathy have been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for establishing service connection for a cervical spine disorder with cervical radiculopathy have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection for a Cervical Spine Disorder

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or unaddressed new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  The withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and of the substantive appeal.  38 C.F.R. § 20.204(c) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Finally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Background

The Veteran's service treatment records document normal neck and spine on induction in to military service in August 1966.  The Veteran was noted in February 1968 to have a swollen gland in his neck, although such was related to an irritation of his wisdom teeth at that time.  There is no other evidence in his service treatment records of any cervical spine/neck complaints, treatment or diagnoses.  The Veteran's neck and spine were again noted as normal on his annual examination in September 1969.  

Private treatment records from February 1995 indicate that the Veteran woke up one day in November 1994 with pain in his neck after having been off work for some time due to lumbar spine problems.  The Veteran's neck pain was noted to worsen over the next two days and extended down his right arm.  The Veteran was diagnosed with cervical radiculopathy.  A private Magnetic Resonating Imaging (MRI) scan in April 1995 revealed a left posterolateral disc herniation at the C5-6, affecting the subarachnoid space and canal; a minor disc bulge to the right at the C6-7 does not appear to affect the neural elements.  

In January 1997, Social Security Administration (SSA) awarded the Veteran disability benefits related to a December 1993 on-the-job injury of his lumbar spine.  The Veteran was also noted to have a cervical disc herniation at that time, as well.  Due to those disorders, SSA found the Veteran to be unemployable at that time.  

The medical records on which SSA relied upon are of record.  A September 1994 x-ray study showed that the Veteran had cervical spine straightening, that may represent positioning or muscle spasm, although no disc herniation was shown at the C5-6 or C6-7 at that time.  Repeat x-rays obtained in January 1995-after the onset of the November 1994 neck pain-demonstrated mild degenerative changes with foraminal narrowing at the C4-5 on the left and C3-4 on the right.  The April 1995 MRI was also of record.  

In an April 1995 letter, a private physician, Dr. P.J.M., noted the history of the Veteran's lumbar spine worker's compensation claim.  Dr. P.J.M., however, stated the following respecting the Veteran's cervical spine disorder:  

In November of 1994 he was simply in bed.  [The Veteran] had developed a system for turning over because of his low back pain.  He would start by twisting his upper body and then follow with the lower body.  As he did this he experienced a lot of pain in his neck and down the RIGHT upper extremity.  He waited a couple of weeks and then he went to see [another private physician]. . . . Unfortunately, in November of 1994 he simply rolled over in bed and experienced significant pain in his neck.  This most probably was the result of a cervical disc herniation. . . . With regards to the neck problems, while many things are possible, I do not believe that it is probable that [the Veteran]'s neck problems are related to the specific [lumbar spine injuries].  Many people simply herniate a cervical disc from natural progression of degenerative changes.  Many of those have the first onset of symptoms while rolling over in bed, and things of that sort.  

In an August 1996 Vocational Evaluation Report, the Veteran also indicated that he was turning over in bed two weeks, after his lumbar spine post-lifting injury, and "felt immediate neck pain."  

The Veteran first underwent a VA examination in September 1997, at which time he noted that he injured his back picking up chicken in 1994; the Veteran also reported having a history of PTSD and tossing and turning at night.  He reported that one morning, he woke up with pain in his neck and right shoulder in November 1994; after a private MRI scan in April 1995, noted above, he was noted to have a nerve injury and atrophy of the right arm.  After examination, he was diagnosed with cervical strain with radiculopathy and medial neuritis.  VA awarded service connection for PTSD in an April 1998 rating decision, effective August 1997.  

In an October 1998 VA MRI scan revealed a moderately-sized left posterolateral disc protrusion at the C5-6 and a moderately-sized central disc bulge at C6-7 

In a December 1999 VA treatment record, the Veteran sought treatment for his neck pain, reporting at that time that he had a 20-year history of neck pain, especially at night, related to his PTSD episodes.  He reported a severe neck and arm pain episode in 1994.  After examination, the Veteran was diagnosed with cervical spondylosis with sporadic right cervical radiculopathy.  

In a February 2000 statement, the Veteran stated that his cervical spine disorder "came about due to [his] constant nightmares and the subsequent thrashing about" in his sleep.  

The Veteran underwent another VA examination of his cervical spine in July 2000.  At that time, the Veteran reported that he had neck pain since 1969 when he woke up at night with a nightmare.  The Veteran, however, denied any history of specific injury to his cervical spine.  The examiner, however, noted the Veteran's claims file and medical records therein indicated that the Veteran had a cervical spine ruptured disc in 1994 status post injury.  After examination, the Veteran was diagnosed with a history of cervical spine disease status post injury in 1994; the examiner also referred to the October 1998 VA MRI scan, noted above.  Regarding etiology, the examiner stated as follows:  

Statistics show that emotional illnesses do cause a lot of physical illnesses such as chronic pain, chronic fatigue, coronary artery disease, etc., yet it is unlikely that the Veteran's service-connected [PTSD] caused his cervical disc disease unless there is a history of trauma or injury to it.  The Veteran had a cervical spine injury in 1994 with cervical spine ruptured disc.  

The Board notes that in subsequent VA treatment records the Veteran reported several times that he "tweaked" or "twitched" his neck as a result of a nightmare associated with his PTSD, leading to increased symptomatology.  This is noted particularly in a June 2001 VA treatment record, where the Veteran reported a nightmare about a week prior; he reported that his neck hurt so bad in the morning that he could not move and "basically laid there for two days before" it subsided enough for him to move around.  

In a July 2003 VA neurosurgery consultation, it was noted that the Veteran was seeking treatment for gouty arthritis of the neck at that time, which has caused exacerbation of his right cervical radiculopathy.  The VA doctor noted at that time, that the Veteran had been seen in the past for this problem, but his PTSD had become increasingly symptomatic and caused an exacerbation of neck pain during a nightmare episode in June 2003 with the resultant renewal of severe neck and right arm pain, which was still symptomatic at that time.  The VA doctor further continued as follows:  

In spite of these [treatment] measures, it is possible that the [Veteran] will need corrective surgery on his neck, which again is a sequela of his original combat experience, the stress of the [PTSD] causing acceleration of arthritis in the neck and the current cervical radiculopathy.  So, it is as likely as not that the neck radiculopathy and [PTSD] are indeed service connected and the [Veteran] should receive the full compensation to which he is eligible from the government.  

In an October 2009 statement, the Veteran indicated that his cervical spine disorder with cervical radiculopathy was increasingly symptomatic.  He stated that he had violent nightmares and bouts of tossing and turning at night due to his PTSD that caused him extreme pain in his neck, shoulder and arm when he woke up; he also noted that he would lie awake at night "just about unable to move."  After an episode, he stated that he cannot get out of bed at times.  The Veteran reiterated that he was having an exacerbation of his cervical spine disorder with cervical radiculopathy in a June 2010 statement.  

The Veteran most recently underwent a VA examination of his cervical spine disorder in January 2014, which revealed a diagnosis of degenerative arthritis of the cervical spine with intervertebral disc syndrome (IVDS), with noted right upper extremity radiculopathy.  The examiner noted the Veteran's contentions that his neck disorder was made worse by the thrashing about due to his nightmares related to his PTSD.  The examiner noted the Veteran's history of an on-the-job injury to his lumbar spine and subsequent November 1994 cervical injury, as well as a number of the above noted records.  

After examination, the examiner opined Veteran's PTSD did not cause his cervical spine disorder, noting that the 1994 medical records-which he then noted again in the examination report-were compelling.  The examiner further noted that "in his own words, the Veteran rela[t]ed his originally diagnosed cervical herniated disc to difficulty turning in bed because of his back injury."  The examiner additionally noted that Dr. P.J.M. did not opine the neck injury was work-related or a compensatory consequence of his back injury, although he suggested it was a "natural progression of degenerative disease."  The examiner again noted that the records from the original diagnosis and deposition under oath (during examination for worker's compensation benefits) were compelling as to the causation of the Veteran's neck injury and therefore it was less likely than not that the current cervical spine disorder was incurred in or caused by his service-connected PTSD.  

With regard to aggravation, the examiner additionally opined as follows:  

1994 and 1995 medical records are available which defined a herniated cervical disc at C5-6 and lesser so at C6-7 at a time when this Veteran was having intermittent severe neck and right arm pain, weakness of the right arm in a C5-6 distribution, documented muscle atrophy, sensory disturbance and an abnormal MRI.  Under oath in a deposition, this Veteran had indicated that his neck pain started because of the way he would turn himself in bed because of his low back.  Low back claim was being litigated through the . . . Workman's compensation system.  Neck pain started in November 1994.  MRI was done [in April 1995]. . . . 2011 neurologic consultant indicated that his symptoms were worse years prior and began in 1997.  It was suggested that his PTSD caused recurring nightmares that were making his cervical condition worse.  His MRI had showed interval improvement; he had regained strength in his biceps and triceps and follow-up nerve conduction studies showed evidence of old neural compression but no active radiculopathy.  Bilateral severe carpel tunnel syndrome was found.  Veteran's history would suggest flares of symptoms from poor sleep/turning in bed from PTSD but aggravation (permanent worsening) is not substantiated.  Therefore, the Veteran's cervical spine condition with radiculopathy is less likely than not aggravated beyond the normal progression of the disease due to his service connected PTSD.  

In response to the VA examiner's opinion, the Veteran stated in a January 2014 correspondence that he injured his back in 1993 and that his workman's compensation claim was solely due to his lumbar spine disorder.  However, while waiting for determination of that claim, "the continuing nightmares from his PTSD thrashing around in his sleep he severely injured his neck" in early 1995; the Veteran reiterated that this had nothing to do with his lumbar spine injury in 1993.  

In a January 2015 statement with the substantive appeal, VA Form 9, the Veteran again reiterated that he was having neck problems for 22-years prior to his lumbar spine injury in 1994, although he conceded that his neck problem got worse after his lower back injury.  He again related this exacerbation of his cervical spine disorder with cervical radiculopathy to his violent tossing and turning due to his nightmares related to his PTSD.  

Finally, during his November 2016 hearing, the Veteran testified that there was no specific injury to his cervical spine and that it started after his discharge from service in the 1970's.  The Veteran's spouse indicated that she has witnessed the Veteran's violent nightmares; she further indicated that in the early 1990s-in either 1993 or 1994-the Veteran was having a bad nightmare and woke up and could not move his neck.  


Analysis of Reopening Service Connection Claim

Historically, the Veteran filed his claim for a cervical spine disorder in February 2000, which the AOJ denied in a February 2001 rating decision; the Veteran was informed of that decision in a notice letter that same month.  The Veteran submitted another claim for his cervical spine disorder, which the AOJ again denied in a March 2004 rating decision; the Veteran was informed of that decision in a March 2004 notification letter.  The Veteran did not submit a notice of disagreement or any additional evidence with respect to his cervical spine disorder until he filed his claim to reopen service connection in June 2010, which is the subject of this appeal.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the March 2004 notice letter, the March 2004 rating decision also became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a cervical spine disorder with cervical radiculopathy.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran has submitted several additional statements from him and his spouse in support of the contention that his cervical spine disorder has been worsened by his nightmares associated with his service-connected PTSD and the associated thrashing, tossing and turning due to those nightmares.  In response to those statements, the AOJ obtained a January 2014 VA examination which addressed those contentions.  The Board additionally notes that the Veteran has also indicated that his cervical spine disorder began during military service in some correspondences since the March 2004 rating decision.  

Consequently, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a cervical spine disorder with cervical radiculopathy, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


Analysis of the Merits of Service Connection for Cervical Spine Claim

Even though the Board has reopened the service connection claim, the inquiry as to service connection on the merits must now be addressed.  The Board finds that service connection for a cervical spine disorder with cervical radiculopathy must be denied at this time, based on the evidence of record.  

With regards to direct service connection, although the Board acknowledges the Veteran's various statements of record that he had cervical spine pain beginning in service, to include in 1969 following a nightmare, the Board observes that the Veteran's service records do not demonstrate any treatment, complaints or diagnosis of any cervical spine problems during military service.  Rather, the post-service evidence discloses that the Veteran's current problems associated with herniated cervical discs began in November 1994, many years after discharge from service.  Moreover, the Veteran's statements of incurrence of pain and cervical spine symptomatology during military service are inconsistent throughout the record; in fact, he specifically testified in his November 2016 hearing that his cervical spine disorder did not begin until after military service.  

In light of the Veteran's inconsistent statements regarding onset of symptomatology, the lack of any medical evidence in service regarding his cervical spine, as well as the clear medical evidence in 1994 and 1995 demonstrating onset of cervical spine symptomatology at that time, the Board finds the Veteran's statements of cervical spine symptoms during military service to be not particularly credible or probative.  

Accordingly, the Board must deny service connection on a direct basis for a cervical spine disorder with cervical radiculopathy at this time based on the lack of any in-service injury or event during military service on which to predicate such an award of service connection.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Additionally, service connection on a presumptive basis is also not warranted, as the evidence does not disclose any diagnosis of arthritis during service or within the one year after discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

Now, the Board turns to whether service connection is warranted based on causation or aggravation of his cervical spine disorder by his PTSD via thrashing, tossing and turning due to nightmares.  The Veteran and his spouse contend that as early as 1993 or 1994 he injured his spine from such sleep related occurrences.  

This theory of causation of the Veteran's herniated cervical discs is in direct conflict with the worker's compensation/SSA records as reported by the Veteran contemporaneously to his cervical spine injury in November 1994.  In particular, those records demonstrate that the Veteran himself reported that he herniated his cervical discs by awkwardly turning over in bed due to his lumbar spine disorder.  

The Board finds the Veteran's contemporaneous statements in 1995-when he was seeking initial treatment for his cervical spine disorder and attempting to secure worker's compensation/SSA benefits-to be particularly credible and probative in relation to the Veteran and his spouse's later statements that such was the result of a nightmare.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In short, the Board finds the later statements that the cervical spine injury was due to a violent nightmare as opposed to turning over awkwardly due to his lumbar spine disorder to be credible and they are afforded little probative value.  The preponderance of evidence is against granting the claim based on a theory of secondary causation.  

Finally, turning to the aggravation aspect of the Veteran's secondary service connection theory, the Board acknowledges the Veteran's statements and the VA treatment records noting increased symptomatology after nightmare episodes.  

However, despite the Veteran and his spouse's statements, neither he nor she is not competent to render a medical opinion in this case.  They have not demonstrated medical expertise and whether tossing and turning during sleep aggravates the Veteran's disorder is not a simple question that can be answered by a layperson.  

The Board acknowledges the July 2003 neurosurgeon's opinion, although the Board also reflects that the July 2003 neurosurgeon did not appear to review and address the evidence in the Veteran's entire claims file.  The July 2003 neurosurgeon additionally relied solely on the fact that the Veteran had increased symptoms as a result of his nightmares and concluded that such "accelerated" the Veteran's arthritis and radiculopathy, without providing any rationale for that conclusion.  

In contrast, the January 2014 examiner reviewed the entire claims file, noting the Veteran's pattern of increased symptomatology after an episode that will then resolve.  The examiner further noted the baseline of the Veteran's cervical spine symptomatology at the time of the initial injury in 1994 and also noted an actual improvement over time of the Veteran's cervical spine symptomatology.  Based on the review of the claims file, the January 2014 examiner opined that although he had flare-ups of symptomatology, aggravation of the Veteran's cervical spine disorder with cervical radiculopathy was not substantiated in this case.  

When read as a whole, the January 2014 examiner opined that the Veteran's cervical spine disorder with cervical radiculopathy was not the subject of any chronic increase in symptomatology as a result of his service-connected PTSD, but rather he suffered from an occasional flare-up or temporary increase of symptomatology (or period of heightened symptoms) following a nightmare episode, although there was no evidence to substantiate a chronic worsening of the Veteran's cervical spine condition.  

Therefore, after weighing the probative value of the July 2003 neurosurgeon's opinion against that of the January 2014 examiner's opinion, the Board finds that the January 2014 examiner's opinion is more probative than the July 2003 examiner's opinion.  Accordingly, the Board must also deny service connection for the Veteran's cervical spine disorder with cervical radiculopathy on a secondary basis as well in this case, based on the evidence of record at this time.  See 38 C.F.R. § 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.

ORDER

New and material evidence with respect to the claim of service connection for a cervical spine disorder with cervical radiculopathy has been received; that claim is reopened, and to this extent only, the appeal of that issue is granted.

Service connection for a cervical spine disorder with cervical radiculopathy is denied.  


REMAND

The Veteran last submitted an aid and attendance Disability Benefits Questionnaire (DBQ) related to his cervical radiculopathy in December 2008.  The Board reflects that no recent examination of the Veteran's diabetes mellitus, type II, has been afforded to the Veteran since February 2004.  Moreover, since filing his claim for aid and attendance, VA has not afforded the Veteran any examination to address whether the Veteran requires aid and attendance as a result of his service-connected disabilities, namely his PTSD, diabetes mellitus, and prostate cancer disabilities.  

During his November 2016 hearing, the Veteran indicated that he required help from his spouse getting to the bathroom and managing his medications.  He also indicated that his spouse cooked his meals for him in order to manage his diet restrictions regarding his diabetes.  The Board further notes that in a June 2016 VA treatment record, a VA social worker, J.D., indicated that the Veteran required assistance with going to the bathroom, bathing, dressing, shaving, and brushing his teeth; the Veteran stated during his November 2016 hearing that these were due to his nonservice-connected cervical spine with cervical radiculopathy disorders.  

J.D., however, further indicated that he had ongoing treatment for his prostate cancer, experienced ambulation issues due to severe neuropathy due to his diabetes, and had PTSD with accompanying nightmares.  The Veteran was noted to be unable to perform basic day-to-day chores such as cooking, cleaning, shopping or paying bills; he depended on his spouse to run the household.  

Based on the foregoing, it appears that the Veteran may require aid and attendance as a result of his service-connected disabilities.  A remand is therefore necessary in order to obtain a VA examination which addresses whether he requires aid and attendance as a result of solely his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise) 

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Sacramento, Martinez, Palo Alto, and San Francisco VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine whether the Veteran requires aid and attendance as a result of his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran's service-connected disabilities-at present, PTSD, prostate cancer, and diabetes mellitus, type II with associated erectile dysfunction-render the Veteran helpless or so nearly helpless that he requires the regular aid and attendance of another person.  

The examiner should particularly address whether: (a) the Veteran's service-connected disabilities render him unable to perform the following activities: dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, requires frequent adjustment of a special prosthetic or orthopedic appliance, or is otherwise unable to attend to the wants and needs of nature, including being incapable due to either physical or mental incapacity to protect himself against the hazards and dangers incident in his daily environment; or, (b) the Veteran is bedridden as a result of his service-connected disabilities.

In so discussing the above, the examiner must discuss the Veteran's November 2016 testimony that he is unable to manage his medications, requires his spouse to cook him meals for his diabetes, and he required help ambulating to get to the bathroom.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to SMC for aid and attendance.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


